Know all men by these presents, that we Gabriel Richard, Antoine Beaubien Junior, and Peter N. Gerardin of the County of Wayne and Territory of Michigan are held and firmly bound to Francois Labadie of the County of Macomb and Territory aforesaid in the sum of three thousand dollars lawful money of the United States, to be paid to the said Francois Labadie, his executors administrators and assigns, and for the same payment to be well and truly made, we bind ourselves, jointly and severally, and our and each of our heirs, executors and administrators firmly by these presents. Sealed with our seals, and dated this Second-day of August, one thousand eight hundred and thirty one
The condition of this obligation is such, that whereas the said Francois Labadie did, on the twenty seventh day of July, one thousand eight hundred and thirty one in the Supreme Court of the territory of Michigan, recover a Judgment, against Gabriel Richard, Antoine Dequindre and Louis Beaufait, in an action of debt on a bond, for the sum of two thousand three hundred & three dollars and twenty five cents, the penalty of said bond, to be discharged upon the payment of the sum of eleven hundred and sixteen dollars damages, and thirty five dollars and sixty two and one half cents costs, and also the sum of five hundred and fourteen dollars and fifteen cents interest, computed and allowed on said bond as aforesaid, and the costs of said suit.—
And whereas the said Gabriel Richard Antoine Dequindre and Louis Beaufait have sued out a writ of error in the above mentioned cause returnable to the supreme court of the United States at the next January term thereof. Now if the said Gabriel Richard, Antoine Dequindre and Louis Beaufait, shall prosecute their said writ of error to effect, and pay to the said Francois Labadie, his heirs, executors, administrators or assigns, all damages and costs, if they said Gabriel Richard, Antoine Dequindre and Louis Beaufait shall fail to make their said plea good, then this obligation shall be null and void, otherwise the same shall be and remain in full force.—
Signed sealed and Gabriel Richard [SEAL]
delivered in presence of Ant: Beaubien Fils [SEAL]
Charles W. Whipple Peter N. Girardin [SEAL]
The within Security is deemed by us good and sufficient upon the writ of error within mentioned according to the requisite of the Statute in such case provided & is approved accordingly. Dated Aug. 2. 1831
WM Woodbridge
One of the Judges of the
Supreme Court of Michigan
Sol: Sibley.
Judge of supreme Court
of Michigan Territory